 LOCAL NO. 3International Association of Bridge, Structural andOrnamental Iron Workers, Local Union No. 3,AFL-CIO and Spancrete Northeast, Inc. and La-borers' International Union of North America, Lo-cals 373 and 894, AFL-CIO. Case 6 CD 662July 13, 1979DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MIMBIRS JINKINSAND PNEI.I.()This is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Spancrete Northeast, Inc., hereincalled Spancrete, alleging that International Associ-ation of Bridge, Structural and Ornamental IronWorkers, Local Union No. 3, AFL CIO, hereincalled the Ironworkers, had violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activities with an object of forcing or requir-ing Spancrete to assign certain work to its membersrather than to employees represented by Laborers' In-ternational Union of North America, Locals 373 and894, AFL-CIO, herein called the Laborers.Pursuant to notice, a hearing was held before Hear-ing Officer Charles H. Saul on April 24, 1979. Allparties appeared and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues. There-after, briefs were filed by the Ironworkers and Span-crete.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERSpancrete is a New York corporation engaged inthe manufacture, sale, and installation of precast, pre-stressed concrete building members, with its principalplace of business in South Bethlehem, New York. Italso operates other facilities in Rochester, New York,and Aurora, Ohio. It annually purchases goods andmaterials valued in excess of $50,000 from points out-side the State of New York. The parties stipulated,and we find, that Spancrete is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II. 11 I AB()R ()R(,ANIZAII NS N\ )I \ 1I)The parties stipulated. and we find, that IronWorkers l.ocal Union No. 3 and l aborers ocals 373and 894 are labor organizations within the meaningof Section 2(5) of the Act.Ill. 111: )ISK't'IiA. Background arid/ FIlcrt (o/f t' DivpurcDuring the latter part of 1978, Spancrete subcon-tracted with Green. Frantz, and Associates for theinstallation of precast, prestressed concrete buildingmembers at the Monroeville Medical Arts Building inMonroeville, Pennsylvania. This work involves un-loading, erecting, setting in place. leveling. and align-ing the slabs and cutting, caulking, patching. andgrouting them.Pursuant to its collective-bargaining agreementwith the International Laborers Union and agree-ments thereunder with various locals of the Laborers,covering employees working at and out of its threeplants, Spancrete assigned the work to employees rep-resented by the Laborers.In November 1978, Spancrete sent a crew from itsAurora, Ohio, plant to the jobsite to commence workon the five stages of work covered by the subcontractwith Green, Frantz, and Associates for the sale andinstallation of concrete planks to form the floors andceilings of the building. The planks were delivered tothe jobsite on flatbed trailers, and a crane providedby Anthony Crane Rental and operated by a memberof Operating Engineers Local 66 was there to providethe power to lift the planks from the trailers and setthem in place in the structure.On January 9, 1979, the president of the LaborersInternational Union of North America received a let-ter from the Impartial Jurisdictional Disputes Board(IJDB), informing him that the president of the Inter-national Association of Bridge. Structural and Orna-mental Iron Workers had requested a job decision ina jurisdictional dispute between these two Unions re-garding the Spancrete work on the Monroeville proj-ect. On January 12, 1979, Spancrete sent a telegramto the IJDB stating that it had not stipulated directlyor indirectly to the IJDB and that it would not recog-nize or be bound by any purported decision by it. Atthe hearing on this matter, counsel for the LaborersInternational Union referred to Spancrete's telegramand offered no position on the jurisdictional dispute,contending instead that the stipulation of Spancretewas necessary before the Laborers International243 NLRB No. 81 DECISIONS OF NATIONA. LABOR RELATIONS BOARDUnion would be bound by the procedures of theIJDB. On January 31, 1979, the IJDB wrote the par-ties that it had decided to award the work to the Iron-workers.On March , 1979, the Ironworkers picketed theconstruction site with a picket sign stating:Laborers refuse to abide by IJDB decision forsetting precast concrete on this project. Iron-workers Local #3.As a result of this picketing, the power crane operatorand employees of the contractor and other subcon-tractors at the site would not work, and Spancrete'swork, therefore, was stopped.Spancrete's crew returned to the site on March 5.1979, and, with the assistance of a crane and craneoperator provided by Falcon Crane Service, contin-ued to install the concrete building members for thefollowing 5 days. The Ironworkers' picketing contin-ued during this 5-day period, and no work was per-formed on the construction site aside from that en-gaged in by Spancrete. On March 16, 1979, aninjunction was issued by a Federal district court en-joining this picketing, and there has been no picketingby the Ironworkers at the jobsite since that date.At the hearing conducted in the Federal districtcourt prior to the issuance of the injunction, two ofthe persons who had engaged in the picketing de-scribed above testified that they established a picketline at the direction of their business agent and thatits purpose was to support the Ironworkers' claim toSpancrete's work.B. The Work in DisputeThe work in dispute is the installation of precast,prestressed concrete building nmembers at the Mon-roeville Medical Arts Building in Monroeville, Penn-sylvania.C. Contentions of the PartiesSpancrete and the Laborers contend that the as-signment of the work of installing its present concreteplanks to employees represented by the Laborers isjustified on the basis of the Company's collective-bar-gaining agreements, both national and local, with theLaborers, its established practice of 17 years of in-stalling its products exclusively with laborers, andeconomy and efficiency of operations in the conductof its business. Spancrete further contends that theLaborers is not bound by the decision of the IJDB,which awarded the work to the Ironworkers.The Ironworkers contends that it never made a de-mand for the work on this particular project to anyrepresentative of Spancrete, and that it does not dis-pute or intend to dispute the assignment of workmade by Spancrete to the Laborers. Furthermore, itdoes not assert or claim that Spancrete was bound byany decision of the IJDB previously made. On thecontrary, it argues that its actions at the Monroevilleproject consisted of picketing to inform the public ofthe Laborers' refusal to abide by the IJDB decision.At the hearing, the attorney for the Ironworkersstated that he had no objection to the National LaborRelations Board's awarding the Spancrete work onthis project to the Laborers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (I) there is reasonablecause to believe that Section 8(b)(4)(D) has been vio-lated, and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dispute.As to (I), above, the record shows that the pres-ident of the International Association of Bridge,Structural and Ornamental Iron Workers claimed ju-risdiction over the work involved in the present pro-ceeding before the IJDB in January 1979. During thefirst 2 weeks in March of that year, Local 3 of theIronworkers established pickets, as a result of whichthe operating engineer, who operated the powercrane, and various other employees would not work,and Spancrete's work was stopped. Admissions bypersons who had engaged in the picketing, as well asthe underlying claim to this work by the Ironworkersbefore the IJDB, make it clear that the Union estab-lished pickets to support a claim to the work. Accord-ingly, we find that reasonable cause exists to believethat the Ironworkers violated Section 8(b)(4XD) ofthe Act.'With respect to (2), above, it is clear that the Boardwill not determine the merits of a jurisdictional dis-pute if the parties involved have agreed on a methodof resolving such disputes. While the Ironworkerscontends that the Laborers is bound by the decisionof the IJDB, it does not contend that Spancrete hasagreed to be bound by such awards by that particularI We reject Respondent's argument that it has never demanded the workinvolved in this proceeding. Although the legend on the picket sign wasaddressed to the Laborers' refusal to abide by an award by the IJDB. we willnot view the picket sign legend in a vacuum. The picket sign, when viewed inthe context of the events which preceded the picketing, clearly indicates thatthe Ironworkers was pressing the demand, first made before the IJDB withnotice to Spancrete, that its members had jurisdiction over the work in-volved. As the Ironworkers has not disclaimed any intention to continuesuch picketing, and in fact has asserted that the picketing was not unlawful,we do not find that it has made an effective disclaimer of the work here indispute.468 Spancrete has also executed separate agreementswith the various Laborers locals representing employ-ees at each of its facilities. These agreements coverthe manufacture and installation of Spancrete's con-crete products.On the other hand, Spancrete has no agreementwith the Ironworkers regarding the work in dispute.Thus, we find that the contracts fhvor awarding thedisputed work to employees of Spancrete who arerepresented by the Laborers.2. The Employer's preference, assignment, and pastpracticeIt has been Spancrete's practice to assign the instal-lation of its products to an erection crew typicallyconsisting of three permanently based Spancrete em-ployees represented by the Laborers and additionalemployees hired locally for the particular job. Thelocal employees are represented by the Laborers localwith jurisdiction over the particular geographical areain which the job is located. Such practice is consistentwith the specific provisions of the national agreementmentioned above, and Spancrete has expressed itssatisfaction with this arrangement. In the instant case,the crew's permanent employees were represented byLaborers Local 894, while the three employees hiredlocally were represented by Laborers Local 373.The record shows that the only exception to Span-crete's practice of utilizing laborer crews has occurredin New York City, as the result of the Board's 1972award of similar work to ironworkers.4We note, how-ever, that the circumstances underlying the Board'sdetermination in the New York City case are not pre-sent here inasmuch as, in that case, Spancrete hadadmittedly never completed a job in New York Citywith a crew of laborers: ironworkers had historicallyperformed the disputed work in that area; and theLaborers locals with jurisdiction in New York Cityrefused to supply Spancrete with the necessary per-sonnel because of a longstanding Building TradesEmployer Association award in favor of ironworkers.In these circumstances, this one exception does notdetract significantly from Spancrete's otherwise con-sistent practice. We conclude, therefore, that Span-crete's preference, assignment, and past practice mili-tate in favor of awarding the work here in dispute toemployees represented by the Laborers.3. Industry and area practiceLeo Nazdin, the director ofjurisdiction for the La-borers International Union, testified that the work in4 local Union No. 40, International Association of Bridge. Structural andOrnamental Iron Workers, AFL CIO (Spancrete Northeast, Inc.). 197 NLRB822 (1972).tribunal.2On its part, Spancrete contends that it isneither directly nor indirectly a party to any agree-ment stipulating it to the IJDB or any other plan ofvoluntary settlement. Since there is no agreed-uponmethod for the voluntary adjustment of the dispute towhich all the necessary parties to the dispute arebound, we find that this dispute is properly before theBoard for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to and balancing all relevant fac-tors.' The following factors are relevant in making thedetermination of the dispute before us:I. Collective-bargaining agreementsLaborers Locals 435 and 190 have been certified bythe Board as collective-bargaining representatives ofSpancrete's employees at its Rochester, New York,and Albany, New York, facilities, respectively. Nei-ther certification, however, makes specific referenceto the crews which Spancrete uses to perform erectionwork such as the one here in dispute. Laborers Local894 represents Spancrete's employees at its Aurora,Ohio, facility.Since it commenced doing business in 1963, how-ever, Spancrete has executed a national agreementwith the International Laborers Union of NorthAmerica, AFL-CIO, the most recent of which specif-ically covers "all field construction ...work per-formed by the Employer." Additionally, that agree-ment provides that the covered work jurisdiction isthat specified in article III, section (b), of the Labor-ers' constitution which, in turn, encompasses thework outlined in the Laborers' "Manual of Jurisdic-tion." That manual includes, within the Laborers' ju-risdiction, the following work:Where pre-stressed or pre-cast concrete slabs,walls or sections are used, all loading, unloading,stockpiling, hooking, setting, and barring intoplace of such slabs, walls, or sections. All mixing,handling, conveying, places, and spreading ofgrout for any purpose.2 See Local 301, International Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO (Spancrete Northeast, Inc.), 235 NLRB 1222(1978). where the Board found that the work jurisdiction provision in thecurrent bargaining agreement between the Laborers International Unionand Spancrete did not constitute an agreement upon a method for the volun-tary adjustment of the dispute therein.N. LR. v. Radio and Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, A FL- CIO Columbia Broad-casting System], 364 U.S. 573 (1961); International Association of Machinists.Lodge No. 1743. AFL-CIO (J. A. Jones Construction Companyl, 135 NLRB1402 (1962).I.OCAL NO. 3469 DEC(ISIONS OF NATIONAL LABOR RELATIONS BOARDdispute has been undertaken by various constructionfirms and that they have assigned this work to beperformed by crews composed of laborers, or laborersand bricklayers, in over 20 States in the UnitedStates, including Pennsylvania, as well as in variouslocations in Canada. The Ironworkers presented noevidence to rebut this evidence of industry practice.Spancrete has produced testimony showing thatsince it commenced doing business in 1963, 95 per-cent of the 50 million square feet of Spancrete (thetrade name for the concrete plank) which it has pro-duced has been installed by crews of laborers underthe arrangement described above. Of that total, over4-1/2 million square feet have been produced and in-stalled with crews of laborers at over 100 constructionsites in western Pennsylvania, the area where theMonroeville project is located. Thus, there is evidenceof area and industry practice to support the Laborers'claim, and it is also clear that, in the areas whereSpancrete operates, it has been its practice to assignthe disputed work to employees represented by La-borers.5Furthermore, Spancrete's share of the workin these areas is substantial. Accordingly, the industryand area practice favors the employees representedby the Laborers.4. Skills, economy, and efficiencySpancrete employs permanent installation crews oflaborers who are required to go through work orien-tation training and safety sessions in order to performthe disputed work effeciently and safely. Regardingthe laborers hired locally to supplement the perma-nent crew, Spancrete tries whenever possible to hirelocal laborers whom it has employed before.As to the factors of efficiency and economy, Span-crete's vice president, Buckman, testified that a higherdegree of work coordination and scheduling, as wellas speed of erection, would be achieved if Spancrete'swork assignment is upheld. In this respect, Spancretepoints to the advantage of using a permanent crew ofspecialized workmen who are accustomed to handlingits products and are familiar with the best tools andprocedures to achieve the desired results. In contrast,Buckman stated that ironworkers are less familiarwith Spancrete's products and that an award in favorof them would result in a less effective and morecostly operation. Buckman testified that ironworkerswould utilize more manpower to perform the sameamount of work. From the foregoing, we concludethat the factors of efficiency and economy tend tofavor the employees represented by the Laborers.The exception is New York City, discussed above. In considering indus-try practice, we have treated Spancrete's New York City practice as weigh-ing in favor of employees represented by the Ironworkers.ConclusionUpon the entire record in this proceeding and afterfull consideration of all the relevant factors, we con-clude that Spancrete's employees who are representedby Laborers Locals 373 and 894 are entitled to per-torm the work here in dispute. We reach this conclu-sion on the basis of Spancrete's long-established prac-tice of assigning the work here in question toemployees represented by the appropriate Laborerslocals, the collective-bargaining agreements, industryand area practice, the relative economy and efficiencyof operations, and Spancrete's preference. Accord-ingly, we shall determine the dispute by awarding thedisputed work to Spancrete's employees representedby Laborers Locals 373 and 894, but not to any labororganization of which these employees are members.Scope of the AwardSpancrete requests that the Board issue a broadwork award on behalf of the Laborers to be appli-cable throughout the area in which Spancrete con-ducts business. Spancrete contends that such an orderis necessary in order to avoid further jurisdictionalwork interruptions in the areas where it operates. Inthis respect, Spancrete claims that it has been the tar-get of jurisdictional disputes in every location inwhich it does business. In six instances, the jurisdic-tional disputes culminated in Board determinationsunder Section IO(k) of the Act. We note, however,that the Local herein was not a party to any of thoseproceedings.Spancrete has made similar requests in prior cases.6However, "the fact that other unions, including affili-ates of the Ironworkers in other localities, have en-gaged in such unlawful conduct in the past, does notdemonstrate a proclivity on the part of [these Locals]to engage in further unlawful conduct. Nor does[their] alleged interest in obtaining work similar tothat in dispute here, as such work becomes availableon future Spancrete jobs, demonstrate the likelihoodthat they will again resort to unlawful means to ob-tain it."7Accordingly, we find that the issuance of thebroad order sought herein by Spancrete is not war-ranted in this case. Therefore our present determina-' Local 42, Bricklayers, Masons and Plasterers International Union of Amer-ica, AFL CIO (Spancrete Northeast, Inc.), 192 NLRB 64 (1971); Local 10,Bricklayers, Masons and Plasterers International Union of America, AFLCIO (Spancrele Northeast, Inc.), 191 NLRB 638 (1971); Local No 6, Interna-tional Association of Bridge, Structural & Ornamental Ironworkers (SpancreteNortheast, Inc.), 196 NLRB 1182 (1972); Local Union Number 417, Interna-tional Association of Bridge, Structural and Ornamental Ironworkers (Span-crete Northeast, Inc.), 219 NLRB 986 (1975); Local 301, International Associ-ation of Bridge, Structural and Ornamental Iron Workers, AFL-CIO(Spancrete Northeast, Inc.), 235 NLRB 1222 (1978).7 Local 6, Ironworkers, supra at 1 185; Local 417, Ironworkers, supra at 989.470 LOCAL NO. 3tion is limited to the particular controversy whichgave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:I. Employees employed by Spancrete Northeast,Inc., who are currently represented by Laborers In-ternational Union of North America, Locals 373 and894, AFL-CIO, are entitled to perform the work ofthe installation of precast, prestressed concrete build-ing members at the Monroeville Medical Arts Build-ing in Monroeville, Pennsylvania.4712. International Association of Bridge, Structuraland Ornamental Iron Workers, Local Union No. 3.AFL CIO, is not, and has not been, entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require the Employer to award the abovework to its members or employees it represents.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, Local Union No. 3, AFL CIO, shall notifythe Regional Director for Region 6. in writing,whether it will or will not refrain from forcing or re-quiring Spancrete Northeast, Inc., by means pro-scribed by Section 8(b)(4)(D) of the Act, to award thework in dispute to its members rather than to employ-ees represented by Laborers International Union ofNorth America, Locals 373 and 894, AFL CIO.